DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 7, 9 and 11 are objected to because of the following informalities:  
In regards to claim 1, claim 1 ends in a comma and not a period.  Additionally, on Line 8, the limitation ends in a period.  This appears to be a typographical error.
In regards to claim 3, claim 3 ends in two periods.  This appears to be a typographical error.
In regards to claim 7, claim 7 begins and starts with quotation marks.  This appears to be a typographical error.
In regards to claim 9, claim 9 ends with a quotation mark.  This appears to be a typographical error.
In regards to claim 11, claim 11 does not end in a period.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 7, 9, 10, 11, 12, 13, 14, 15, 18, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 4, 8&9, 10, 1, 1, 1, 1, 1, 4, 8&9, 10 and 1 respectively of U.S. Patent No. 10,641,982.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,343,549 to Nave et al.  
In regards to claims 1, 2, 10-13 and 21, Nave teaches an optical fiber cable comprising a first layer, wherein the first layer comprises a first plurality of buffer tubes (5) and a second layer, wherein the second layer comprises a second plurality of buffer tubes (6), wherein the second layer surrounds the first layer, a third layer (7) surrounding the second layer, wherein the third layer is made of a plurality of binder yarns, and a fourth layer (11) surrounding the third layer, wherein the fourth layer is a jacket layer.  Nave further teaches each buffer tube of the first plurality of buffer tubes and the second plurality of buffer tubes comprises a first material layer, a second material layer, surrounding the first material layer, wherein at least one of: the first 
But Nave fails to expressly teach each buffer tube of the first plurality of buffer tubes and the second plurality of buffer tubes has a thickness of at most 0.15 millimeter.  However, discovering the optimum or workable ranges of a result effective variable, such as the claimed thicknesses and diameters involves only routine skill in the art.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result effective variable involves only routine skill in the art.  Nave clearly teaches the general conditions of the optical fiber cable.  Furthermore, the claimed diameters and thicknesses are all within the general standards in the optical fibers art when forming optical fiber cables.  In re Aller, 105 USPA 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
Furthermore, although Nave does not expressly disclose the third layer facilitates absorption of water, moisture and prevents ingression of the water inside the optical fiber cable and the optical fiber cable can be blown up to 1000 meters in 12 mm duct and up to 1500 meters in 14 mm duct, an apparatus claim must be structurally distinguishable from the prior art.  The Examiner notes that the limitation does not define any structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See MPEP 2114 [R-1]).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114 [R-1]).
	In regards to claims 3, 4, 8, 14, 15 and 19, Nave teaches each buffer tube of the first plurality of buffer tubes and the second plurality of buffer tubes.  But Nave does not expressly teach the first layer comprises a thickness of 75 microns and the second material layer comprises a thickness of 75 microns, a first diameter of 1.25 millimeter and a second diameter of about 1.55 millimeter and the fourth layer having a thickness of 0.5millimeter.  However, discovering the optimum or workable ranges of a result effective variable, such as the claimed thicknesses and diameters involves only routine skill in the art.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result effective variable involves only routine skill in the art.  Nave clearly teaches the general conditions of the optical fiber cable.  Furthermore, the claimed diameters and thicknesses are all within the general standards in the optical fibers art when forming optical fiber cables.  In re Aller, 105 USPA 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
	In regards to claims 5 and 16, Nave teaches each buffer tube of the first plurality of buffer tubes and the second plurality of buffer tubes encloses a plurality of optical fibers (3).  Although Nave does not expressly teach the total number of optical fibers in each of the first plurality of buffer tubes and the second plurality of buffer tubes is 24, Nave further teaches the cable may contain differing numbers of fibers as desired by the application of the cable.  (Column 2)  Since modifying the number of fibers as desired by the application of the cable is well known in the art and further suggested by Nave, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the total number of optical fibers in each of the first plurality of buffer tubes and the second plurality of buffer tubes is 24.

In regards to claims 7 and 18, Nave teaches a central strength member (1/2).  Although Nave does not expressly teach the optical fiber cable comprises a plurality of water swellable yarns positioned over the central strength member, Nave does teach the cable to have water blocking qualities.  Water swellable yarns within optical fiber cables are readily available and St Regis Paper Co v Bemus Co, 193 USPQ 8
In regards to claims 9 and 20, although Nave does not expressly disclose the optical fiber cable having a tensile strength of about 500 Newton to 1000 Newton, a crush resistance of 500 Newton per 10 centimeter and a diameter in a range of 8.6 millimeters to 9.2 millimeters, Nave discloses the claimed materials as required of the cable in claim 1.  Since Nave recites a substantially identical structure, including the claimed materials, the claimed properties or functions are presumed to be inherent.  In other words, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433  (MPEP 2112.01 [R-07.2015])  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the optical fiber cable to have the optical fiber cable having a 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINA M WONG/Primary Examiner, Art Unit 2874